 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMagnetics International, Inc. and Vivian Knutson.Case 8-CA-12397January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn January 17, 1980, Administrative Law JudgeDavid L. Evans issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings,2find-ings,3 and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.In adopting the Administrative Law Judge's con-clusion that Respondent violated Section 8(a)(3)and (I) of the Act by issuing Vivian Knutson awarning note for excessive absenteeism on June 27,I Respondent has requested oral argument This request is herehydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the partiesWe find no merit i Respondent's exception to the Administrative LaswJudge's questioning of witless I'rank Baka Sec 102.35(k) of the NationalLabor Relations Board Rules and Regulations, Series 8, as amended,gives an adrninistratise law udge authority to "call. examine, and cross-examine" witnesses We note that Respondent neither objected to) thequestions onl the record nor requested i its brief to the AdminlistratileLaw Judge that the answers be stricken. lFurther, we find that Responl-dent was not prejudiced by the Regional Director's dentail of Responl-dent's motionl for a postponement oIf the hearing date. Responldett didnot appeal the Regional Director's rulinlg, seek any continuance from theAdministrative Law Judge during the hearing, or argue prejudice in itsbrief to the Administrative l.aw Judgez Respondent moved to dismiss the cotilplaint onI the ground that Spiel-berg ManuJacturing Cirmpunpv, 112 NLRB 1)80 (1955), here requires deferral to an arbitration award. We herein affirm the Administrative LawJudge's denial of the motion to dismiss See also Suburban Motor Freight.Inc., 247 NLRB No 2 (198) Further, as indicated il the instant I)eci-sion, infra. the current test for unlawful employer motivation in (a)(3)cases Is taounrit 811 "righi .iLnc, a )ivlronr / of l'riht Line, In , 251 NI RBI)83 (190).3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance iof all of the relevant evidenlce con -vinces us that the resolutions are incorrect Standard Dry Wall IProducl.Inc., 91 NLRB 544 (1950), ed 188 F.2d 362 (3d Cir. 1951). We harecarefully examined the record and find no basis for reversing his findingsWe herein correct two inadvertent errors of the Administratice LawJudge First, Wendell Garman telephoned Vivian Klutsonl on July 12,not June 12. Secondly, the transcript excerpt quoted by the Adninistra-tive Law Judge concernilng Franlk aka's description of Ktlsitson's cen-ployment history should refer. iter alita, to an ncidelt lof Julie 8, iotJuly 8.254 NLRB No. 621978,4 by suspending her on July 11, and by dis-charging her on July 22, we do not rely on his ap-plication of the "in part" test to find the violations.Rather, we analyze the case based on our recentDecision in Wright Line, a Division of Wright Line,Inc., 251 NLRB at 1100. The test set forth thereinfirst requires the General Counsel to make a primafacie showing that Knutson's protected activitieswere motivating factors in Respondent's decisionto discipline and then discharge her. If the GeneralCounsel is successful, the burden of proof is effec-tively shifted to Respondent to show that the dis-charge or discipline would have occurred even inthe absence of Knutson's engagement in protectedactivities.As to the disciplinary warning charging Knutsonwith "excessive absenteeism," we find that theGeneral Counsel has made the necessary primafacie case. Respondent supported its disciplinaryaction by listing 8 specified days of absence duringApril, May, and June. The Administrative LawJudge found that 3 days were unexplained byKnutson, and that she attempted to have Respon-dent excuse three other absences by submitting herphysician's note attesting to her illness on the daysin question. We agree with the Administrative LawJudge that the record provides no basis for doubt-ing Respondent's contention that its plant rulesprovided for excused absence due to illness onlywhen the illness lasted longer than 1 week. The re-maining 2 days encompassed within Respondent'scase for "excessive" absenteeism were, however,directly related to activity by Knutson protectedby the Act. On April 6, pursuant to the prosecu-tion of a Title VII lawsuit filed by Knutson againstRespondent, she was absent to attend the taking ofa deposition by her attorney of Respondent'sformer personnel manager. On April 12, Knutsonwas absent to enable her to give her own deposi-tion to Respondent's counsel.The Administrative Law Judge correctly statesthat the Act protects an employee who files a law-suit to assert a statutory right growing out of theemployment relationship. We find that the GeneralCounsel has successfully demonstrated that Knut-son's April 12 absence was a motivating factor, or,in the Administrative Law Judge's words, "an effi-cient cause" of Respondent's characterization ofKnutson's absences as "excessive" and thus war-ranting discipline under its rules. The GeneralCounsel's successful prima facie case of wrongfulmotive thus shifts to Respondent the burden ofshowing that Knutson would have been disciplined' All dales referreld to hereinafter are ill 1)7X8 unless otherise indical-ed520 MAGNETICS INTERNATIONAL, INCeven if the two protected absences had been con-sidered. Respondent presented no evidence as toeither its criteria for determining when absencesbecame "excessive" or as to how other employeeshad been treated under the rule. We therefore con-clude that Respondent has failed to meet its burdenand affirm the Administrative Law Judge's conclu-sion that Respondent violated Section 8(a)(1) of theAct on June 27 by disciplining Knutson.We further find that the General Counsel haspresented a prima facie case of 8(a)(3) discrimina-tion with respect to the discharge of Knutson onJuly 22. On July 11 an employee asked Shop Ste-ward Knutson a question about her work assign-ment. When Knutson took out a copy of the con-tract in order to look up the pertinent provision,Foremen Frank Baka gave her a disciplinary cita-tion for "reading personal material" during work-time.5Baka testified that Knutson then angrily re-sponded to the citation with the threat that "one ofthese days" Baka would not "make it home." Uponlearning of this alleged threat, Respondent's per-sonnel manager, Wendell Garman, suspendedKnutson indefinitely in order to "investigate" thematter.Garman conceded that the investigation consist-ed only of a review of Knutson's complete person-nel file and did not include interviews with Knut-son herself or either of the two employees nearestto Knutson and Baka at the time of the allegedthreatening remark. The suspension was convertedto a discharge on July 22.We agree with the Administrative Law Judgethat Respondent's version of a threat to Baka's lifeis not credible. Garman's investigatory failure toseek corroboration of the remark alleged to besuch a serious threat is not compatible with a beliefthat it actually occurred. Also, the AdministrativeLaw Judge reasoned that, if the threat had beenmade as described by Respondent, then the dis-charge decision would not have taken as long as 10days.Finally, even top management officials differedon the significance of the alleged threat of June 11.On that evening, after work, Baka's car was run offthe road by an unidentified vehicle. Moskin testi-fied, in effect, that he attributed the highway inci-dent to Knutson and gave it great weight in thedischarge decision. Garman, on the other hand, as-serted that the incident played no role in manage-ment deliberations.The evidence submitted by the General Counseleffectively shifted the burden to Respondent toI No exception :as taken to the Administratzve I.aw Judge's disnlisaillof the allegation that the issuance of this citation Nl'olated Sec 8(a)(3) ofthe Actshow that the discharge would have occurred evenin the absence of Knutson's engagement as shopsteward in clearly protected activities. Respondentalleged that Knutson was discharged for her absen-teeism during the spring of 1979, poor productionon three separate occasions, insubordination and athreat against Baka on June 8, and the threatagainst Baka on July 11. Knutson's personnel filecontains disciplinary citations for all these events.Garman also testified that Knutson, as the shop ste-ward, should have been an example to other em-ployees rather than one who "willingly" violatedshop rules as reflected in her filed citations.The two instances of Knutson's conduct allegedby Respondent to have been insubordinate tookplace during her representational efforts on behalfof other employees. Baka testified that on thosetwo occasions, as well as on others when she filedand processed grievances on her own behalf, Knut-son engaged in "argumentative discussions" andcaused "commotion" and "disruption" in the shop.However, we agree with the AdministrativeLaw Judge, for the reasons stated by him and recit-ed above with respect to the July 11 incident, thatthreats by Knutson against Baka did not occur asalleged by Respondent. That otherwise heated con-frontation over employee grievance handling tookplace between Knutson and management officials isundisputed. As found by the Administrative LawJudge, Respondent has offered no credible evi-dence beyond its own conclusionary characteriza-tions that Knutson's conduct of her protectedunion activities was so flagrant, serious, or exten-sive as to render her unfit for further employment.Thus, eliminating Knutson's protected grievancehandling activity from consideration, Respondent'scase for the discharge is reduced to the absenteeismcitation, found herein to be violative of Section8(a)(1) of the Act and the three citations for poorproduction. The dates of those citations were inJanuary 1975 and February and April 1978. Re-spondent offers no evidence as to whether employ-ees with similar production records have also beendischarged. We note that in this instance one of thepoor production days was 3-1/2 years before thedischarge and the most recent one was 3 monthsbefore that severe discipline was imposed. We con-clude, therefore, that Respondent has failed todemonstrate that it would have discharged Knut-son for her production deficiencies even in the ab-sence of her protected activity and its own opposi-tion to it. We affirm the Administrative LawJudge's finding that Respondent violated Section8(a)(3) of the Act by its discharge of Knutson onJuly 22.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Magnetics International, Inc., Maple Heights, Ohio,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:Substitute the following for paragraph 2(c):"(c) Offer Vivian Knutson immediate and full re-instatement to her former position or, if that posi-tion no longer exists, to substantially equivalentemployment, without prejudice to her seniority orany other rights and privileges previously enjoyed,and make her whole for any loss of earnings shemay have suffered as a result of her suspension anddischarge in the manner set forth in the section ofthis Decision entitled 'The Remedy."'MEMBER PENELLO, dissenting in part:I would defer the complaint allegation thatVivian Knutson was unlawfully discharged to thearbitration award herein. It is undisputed that allparties participated in the arbitration, that evidencewas adduced as to Knutson's protected activities,and that the hearing was fair and regular. Never-theless, the majority agrees with the AdministrativeLaw Judge that it would be inappropriate to deferto the award because the "arbitrator consideredonly the contractual contraints upon the Respon-dent, not the statutory." However, in a case suchas this, "the key is the evidence presented." Gener-al Warehouse Corp., 247 NLRB No. 142 (1980) (dis-senting opinion).6Here, the arbitrator specificallystated that he considered "all the evidence, itsnature and type, the demeanor of the witnesses,their opportunities for observation of grievant'swork conduct, their self-serving interest or other-wise, and the work record of grievant." On thebasis of the foregoing, the arbitrator made a findingthat the discharge was for just cause because thegrievant was guilty of insubordination. In my opin-ion, the award is, therefore, not clearly repugnantto the purposes and policies of the Act and fullymeets the Spielberg standards7for deferral. Accord-ingly, I would dismiss the allegation of the com-plaint relating to Knutson's discharge."6 My colleagues rely on Suburban Motor Freight, Inc., 247 NLRB No.2 (1980). As I stated in my dissent therein, I adhere to Electronic Repro-duction Service Corporation 213 NLRB 758 (1974). which requires onlythat an arbitration proceeding provide the opportunity to present unfairlabor practice issues. In this case, the grievant and the Union not onlyhad the opportunity to present the unfair labor practice issue, but did so.Spielberg Manufacturing Company, 112 NLRB 1080 (1955).g With regard to another matter, I agree with my colleagues thatKnutson's prosecution of a sex discrimination suit against Respondentconstituted protected concerted activity, but, in so finding, I specificallyrely on thc fact that the collective-bargaining agreement provided thatRespondent shall not discriminate against employees on account of sex.See King Soopers. Inc., 222 NLRB 1011, 1018 (1976).DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: Thiscase was heard at Cleveland, Ohio, on May 24, 1979 ona complaint issued by the General Counsel upon chargesfiled by Vivian Knutson, an individual, on November 13,1978.' In essence, the complaint alleges that Respondenttook the following actions against Knutson because ofher activities as steward (or committeeman for Interna-tional Association of Machinists and Aerospace Workers,Local Lodge 233, AFL-CIO (herein called the Union):suspended her for 3 weeks on June 8; issued writtenwarning notices to her on June 27 and July 11; indefi-nitely suspended her on July 12; and discharged her onJuly 22, all in violation of Section 8(a)(1) and (3) of theAct. In an answer duly filed, Respondent admitted thediscipline and discharge of Knutson but denied the com-mission of any unfair labor practices. Additionally, Re-spondent contends that the substance of the complainthas been disposed of by Knutson's invocation of thegrievance procedure and binding arbitration provisionsof the contract between it and the Union and that theBoard has no jurisdiction of this matter. The GeneralCounsel replies that the arbitration decision whichdenied Knutson's grievance in issue should not be givendeference as it is repugnant to the Act.At the end of the hearing the parties waived oral argu-ment. Thereafter counsel for the General Counsel andfor Respondent filed briefs which have been carefullyconsidered. Upon the entire record in this case, includingthe briefs of the parties, and upon my observation of thewitnesses who testified, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, is engaged at its fa-cility at Maple Heights, Ohio, in the manufacture of elec-tric motors and lifting magnets. Annually, Respondentships products valued in excess of $50,000 from its facili-ty directly to points outside Ohio.The complaint alleges, the answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.' All dates herein are in 1978 unless otherwise specified.522 MAGNETICS INTERNATIONAL, INC.It. 'IHE MOTION TO DISMISSRespondent, in effect, has moved that the complaint bedismissed because the matters therein alleged to be viola-tions of the Act have been disposed of by an arbitrationaward (issued on November 13) which is final and bind-ing and which comports with the standards establishedby the Board in Spielberg Manufacturing Company, 112NLRB 1080 (1955), and its progeny. I reject this conten-tion. It is true that the arbitration provision of the con-tract recites that it is binding and the Union and Knutsonvoluntarily invoked the proceeding and there is no con-tention that the proceeding before the arbitrator wasother than fair and regular. However, it appears from thedecision that while the Union and Knutson advanced thetheory that her discipline and discharge were motivatedby unlawful considerations, it further affirmatively ap-pears that these contentions were not considered by thearbitrator.The arbitration decision is cryptic. It merely recitesthe contention of the parties and announces a result. Re-spondent contended that Knutson had been insubordinateand threatened Foreman Frank Baka, and the Union andKnutson denied any wrongdoing on her part and con-tended that Respondent's actions against her were causedby her grievance-filing activity. While these contentionsare noted by the arbitration decision, there is no discus-sion of the evidence and critical conclusions based there-upon are not made. The only analysis of the issues is:DISCUSSIONThis case, being a disciplinary matter, the Com-pany had the burden of proving that the grievant'sconduct was just cause for discharge. The contractprovided therefore in Article 4 as to violation ofCompany rules.It was the sole duty of Arbitrator to determinefrom the evidence submitted whether the companyhad borne its burden of proof. The Arbitrator con-cludes from all the evidence, its nature and type,the demeanor of the witnesses, their opportunitiesfor observation of grievant's work conduct, theirself serving interest or otherwise, and the workrecord of grievant.The Arbitrator concludes therefore that theCompany has sustained its burden of proof and thatthe grievant was guilty of insubordination (ShopRule #16) and that the Company had just contrac-tual cause for discharge. [Emphasis supplied.)It is thus clear that the arbitrator only considered thecontract's article 4 (which gives management the right toestablish reasonable rules of conduct) and Respondent'sshop rule number 16 (which prohibits insubordination orrefusal to carry out orders of foremen or other supervi-sors). The arbitrator did not decide if Respondent's moti-vation was mixed to any extent with unlawful consider-ations. It is, of course, the law that even if an employerpossesses a just cause for discharge, if he is motivated inany part by unlawful considerations as well, the dis-charge is unlawful.2This rationale is precisely what2 .B and S. Chernmal Company, 224 NIRBt I (1976)tive to the denial of wrongdoing). Rather than considerthe statutory issues involved, the arbitrator ended his in-quiry upon the determination of whether "the Companyhad just contractual cause for discharge." Therefore, itaffirmatively appears that the arbitrator did not take intoconsideration whether the discipline and discharge ofKnutson was motivated in whole or in part upon activi-ties which were protected by the Act. The arbitratorconsidered only the contractual constraints upon Respon-dent, not the statutory, and it would be inappropriate forthe Board to defer to the arbitration decision.3Accordingly, Respondent's motion to defer to the arbi-tration decision is denied.IV. THE AILEGI D UNFAIR L.ABOR PRACTICESThe Union has represented Respondent's approximate-ly 185 production and maintenance employees for severalyears. There has been a series of successive collective-bargaining agreements covering those employees, themost recent of which has effective dates of June 7, 1977,through June 6, 1980. Vivian Knutson was employed in1972 as an armature connector and was covered by thiscontract until her discharge on July 22. Her foreman, atall times material herein, was Frank Baka who also su-pervised some 75 other employees. Baka reported toSteve Moskin, plant superintendent, who, in turn, report-ed to James Patz, vice president and general manager.Respondent's personnel manager from about January Ito the date of the hearing was Wendell Garman. Respon-dent admits that each of these individuals is a supervisorwithin the meaning of Section 2(11) of the Act.Knutson's employment was relatively uneventful untilJanuary when she was elected steward (or "committee-man") of her department. As one of eight committeemenshe was charged with the responsibility of investigatingand/or settling grievances in the first and second stagesof the four-step grievance procedure of the contract.Knutson credibly testified that in December 1977,before she was nominated to be committeeman, she wasin the office area where Moskin told her that she shouldnot "get involved" in the Union. Knutson replied thatshe did not know if she would accept if nominated. Con-currently with the events of this case Knutson has pros-ecuted in Federal district court a sex discrimination suitunder the 1964 Civil Rights Act, the exact nature ofwhich was not disclosed in this record. Knutson testified,without contradiction, that on December 13, 1977, shewas called to Moskin's office where she was confrontedby Frank Novey (Garman's predecessor in office as per-sonnel manager), Moskin Baka, Elsie Nagy (secretary ofthe Union), and Florence Gallicky (chief shop steward).According to Knutson, Novey "accused" her of circulat-ing a petition which sought to oust the Union as the rep-resentative of the employees. Knutson denied knowledgeI Raytheon Compan, 140 NL.RH 83 (Iq63), and most recently, riple.4 Machlne Shop. Inc.. 245 NLRB 136 (1979), which reaffirms this princi-pie and further discusses the inappropriateness of deferring to arbilrationdecisilons in which an arbitrator merely recites contentions or refers tor"an alleged incident," declines to make necessary credihiliy resolutions.and simply announces a result523 l) CISIONS OF NATIONAL LABOR RELATIONS BOARDof any such petition to Novey.4Knutson further testi-fied, again without contradiction, that in the same meet-ing Novey told her that he had been under the impres-sion that she had dropped her sex discrimination suit,otherwise she would not have been recalled from layoff.(Just when Knutson was laid off and recalled is not dis-closed by the record.) Finally, Knutson testified thatNovey said he felt she was making too many telephonecalls to the union hall.In addition to written grievances over disciplineagainst her, once elected, Knutson filed other writtengrievances over work assignments and assignments ofovertime, each claiming that she was the aggrieved em-ployee. The only exception to this was a written griev-ance filed February 10 which generally claimed Bakawas harassing other union members, as well as herselfand "[c]ausing tension in the department ...[d]isrupt[ing. ..production ...[d]enying union rightsand human rights ...[c]ausing slowdown on produc-tion. Failure to notify stewart [sic] of problems in the de-partment and changing of job schedule ...." Addition-ally, she filed with Baka several oral grievances which,as the testimony quoted below indicates, played a part inher ultimate termination.A. Suspension of June 8At some point during June 8 it was reported to Knut-son by employees Jeannie Moss and Rita Mechalski5thatemployee Pat Stevens was performing three job func-tions at one time. To Knutson this was a seeming viola-tion of the contract. (Baka admitted on cross-examinationthat stewards have complained about such assignmentsbefore.) Knutson went to Stevens' work station and ac-cording to Knutson:I asked if she had orders from the working super-visor, Mr. Eddy Biala, to perform all three jobs.She didn't give an answer and I says, "You are anew girl and you are not allowed to run three jobsin one and another classifications. The girls arecomplaining."Further, according to Knutson, she thereupon returnedto her work station from which she was summoned byBaka. According to Knutson, Baka called her a few feetaway from her work station and started to talk about atopic which arose the previous day, discipline of anotheremployee, John Kaminski. Knutson testified that she toldBaka she considered the Kaminski matter "closed" asKaminski had been disciplined without union representa-tion and, thereupon, turned heel and walked away fromBaka to her work station. Further, according to Knut-son, Baka followed her "screaming at me" and:He told me to hit the damn bricks, and I looked athim and I said, "No" and then he says, "We'regoing to Moskin's office," and I said, "Not withoutUnion representation," because Mr. Baka was veryangry.'There was no further testimony about any such petitionS Moss did unot testify; Mechalskt testified but not on this topicThen, further according to Knutson, she went to punchher timecard and others appeared and gathered aroundher and Baka including Moskin, Eddy Biala (the assistantforeman, who apparently had given Stevens the triple as-signment), and chief steward Gallicky.6After a "com-motion" among them, Moskin ordered her to leave theplant, which she did.Employee Vivian Furr testified that when Knutsonwas at her normal place of work, she heard an exchangebetween Knutson and Baka. According to Furr, Knutsonrefused to go to the office "without union representa-tion": Knutson asked for Gallicky, and Brian Barner, an-other steward, and that Baka refused stating "No, youare fired, you punch out and you go home, you hit thebricks)."Baka testified that he saw Knutson causing a "commo-tion" by instructing Stevens not to perform the job. Bakafurther testified that he told Knutson to go back to herjob and that Knutson became "very belligerent." Whenpressed for what he meant by use of that word, Baka tes-tified that Knutson said, "I'll get you." Baka testified thatthen:I asked her to come onto the side and we woulddiscuss the problem or go into the superintendent'soffice to discuss the problem in order to get thecommotion away from the department.Knutson refused stating that she wanted to clear thematter up on the floor. Baka called Personnel ManagerGarman and informed him of the problem. Garman ap-peared and Baka told him what the problem was, awayfrom Knutson, and "suggested to him that it was insub-ordination and she should be suspended for this." Ac-cording to Baka, Garman replied that he would checkinto the matter. Garman talked to Knutson, returned toBaka, and agreed that Knutson should be suspended.Then Moskin appeared, "and we had informed him whathappened on the floor. We went through with the sus-pension, indefinite suspension." By this point, further ac-cording to Baka, Knutson had returned to her work sta-tion. Then Baka went to the office to write out the in-definite suspension, returned with it to Knutson who wasat her work station and told her to leave the plant. Bakadid not deny that when he went to Knutson's work sta-tion, Knutson asked for union representation. Baka diddeny ever telling Knutson that she was fired or to "hitthe bricks." The disciplinary notice signed by Baka hadcircled the following of 23 different violations listed onthe forms:7. Interfering with, talking with, or otherwise dis-turbing employees either within or outside of owndepartment.8. Willful disregard for the rights of other em-ployees.16. Insubordination or refusal to carry out ordersof Foreman or other Supervision.22. Organizing, promoting and/or participating inan unauthorized work stoppage or slow down.; Neither iala nor Gallicky testified.524 MAGNETICS INTERNATIONAL, INC.It concluded "indefinite suspension." In answer to agrievance filed by Knutson over the indefinite suspensionon June 8, Baka replied "grievant was clearly insubordi-nate to the department foreman." At some point, obvi-ously within the 3 following days, the suspension was re-duced to only 3 days' duration.Garman testified that Baka, in his presence, orderedKnutson to return to her department and she refused.According to Garman:THE WITNESS: In my presence Mr. Baka orderedor told Ms. Knutson to go to the superintendent'soffice to discuss this. She actually refused to do so.Mr. Baka said to Ms. Knutson, "You have beenclearly insubordinate in front of other employees."He thought she should be suspended, and I wasstanding right there and said, "Frank, you are theforeman, suspend her," which he did.As noted, Baka had testified that Knutson and Garmanspoke out of his hearing and the decision to suspend wasafter he, Garman, and Moskin conferred jointly. WhileBaka had said that Garman and Knutson had left hispresence to discuss the matter, Garman makes no men-tion of a separate conversation with her (and Knutsontestified that she did not remember seeing Garman atall). Finally, in regard to discrepancies between Baka andGarman, Baka testified to no (second) order to Knutsonby himself in Garman's presence.Moskin testified that when he arrived at the depart-ment employees were standing around and:THE WITNESS: The department was disorganized.There were people standing around. The foremanwas trying to get Ms. Knutson off to the one sideand I didn't hear any exact words at that time untilI checked with the foreman and he told me whatwas going on. She refused to comply with hisorders and I suggested that he suspend her indefi-nitely at that [point].Moskin testified that he did not hear any request for aunion representative. Moskin testified that Garman wasthere, but he heard nothing that Garman said. Moskintestified that Knutson was suspended by Baka pursuantto his instructions because she would not leave the areawhere the imbroglio was occurring. However, Baka tes-tified that Knutson was not in Stevens' area whenMoskin arrived; he thought Knutson had returned to hermachine by that point.The issues devolving from this multiplicity of accountsare whether Knutson interfered with the work of otheremployees and what was the nature of the conductwhich Respondent considered insubordinate. (What isnot an issue is whether Knutson requested union repre-sentation and the effect thereof, because the GeneralCounsel does not contend Knutson was disciplined forrefusal to submit without union representation to an in-terview at which she could reasonably have expecteddiscipline. However, for possible purposes of review. Inote that I believe Knutson's and Furr's testimony in thisregard.)There is no evidence that Knutson interfered with thework of other employees. At most she informed Stevensthat she was performing too many job junctions andshould not be doing such, but she did not physically in-terfere with Stevens, and there is no credible evidencethat she told Stevens to stop working in any terms whichwould tend to make Stevens do so without supervisorypermission. Moreover, there is no evidence that Stevensdid, in fact, stop working. Presumably, if Stevens hadbeen verbally abused by Knutson, explicitly instructed tostop working, or physically interfered with, she wouldhave been presented by Respondent; I draw a negativeinference from Respondent's failure to present Stevens orexplain its failure for not doing so. International Unior.United Automobile, Aerospace and Agricultural ImplementWorkers of America (UA W) [Gyrodyne Company of 4mer-ica] v. ..L.R.B., 459 F.2d 1329 (D.C. Cir. 1972); Fabri-cut, Inc., 238 NLRB 768 (1978).When testifying that "belligerence" toward himselfwas a reason for the suspension of Knutson for insubor-dination, the only factor cited by Baka was Knutson'spurported threat "I'll get you." When so testifying, Bakafirst attempted generalization giving the distinct impres-sion of grasping at straws for a justification for his con-clusionary testimony that Knutson had been belligerent.Then he advanced the "I'll get you" alleged threat, butonly after being pressed, rendering himself incredible onthe point. Moreover, I find it plainiy incredible that Bakawould have responded only that the commotion shouldbe moved to the office if he had actually been threatenedor thought he had been threatened. Had Knutson threat-ened Baka at that point, he would have instantly sus-pended or otherwise disciplined her and not waited fororders and/or Baka would have mentioned it in hisnotice of suspension, and/or mentioned it in the secondstep reply to Knutson's grievance. According to the doc-umentary and testimentary evidence, Baka did none ofthese. I find that Knutson did not make the threat to"get" Baka on June 8. However, all versions of Respon-dent's account demonstrate that it was aware that Knut-son's actions on June 8 were taken in the course of gen-erally protected activity. Since I have found there is nocredible evidence that Knutson engaged in the miscon-duct attributed to her in the course of that conduct, itmust be held that the suspension of Knutson thereforeviolated Section 8(a)(1) and (3) of the Act. Star Eopan-sion Industries Corporation, 164 NLRB 563 (1967), andcases cited therein.B. The June 27 Written Warning VoticeOn June 27, Knutson received a written warningnotice of "excessive absenteeism." (Although written, thenotice is designated "oral" which is the first step of athree-step progressive disciplinary procedure for listedinfractions such as those listed above in the discussion ofthe June incident as well as "excessive absenteeism." Theother steps are "written citation" and "disciplinaryaction" which is specified, such as suspension or dis-charge.) The notice lists April 6, 12, and 25, iMa2 22, 23,25, and 30; and June 26 absences which are the basis forthe citation.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKnutson testified without contradiction that on April6, she was absent because she was assisting her attorneyin taking the deposition of Frank Novey, the previouspersonnel director, for the sex discrimination suit men-tioned above. On April 12, she was at Respondent's at-torney's office where her deposition was being taken.7On May 22, 23, and 25, Knutson was ill. Knutsonbrought a doctor's excuse to the plant which Baka re-fused to accept. The General Counsel offered no expla-nation of her absences of April 25, May 30, and June 26at the hearing.Knutson testified that to her knowledge Respondentaccepted doctors' excuses and did not charge employeeswith absences when they were presented. There is notestimonial or documentary corroboration of Knutson onthis point. On the contrary, Personnel Manager Garmantestified that absences are chargeable except as specifiedin the contract where it is stated that employees who areill for more than a week may be granted a leave of ab-sence. The record does not support Knutson's bare testi-mony in this regard and there is no reason to believe thatGarman's testimony about Respondent's general absencepolicy is untrue.However, in the series of absences which, on June 26,became "excessive" to Respondent, Respondent countstwo absences which constituted activity protected by theAct. The prosecution of a suit to assert a statutorily pro-tected right growing out of the employment relationshipis protected activity. Krispy Creme Doughnut Corp., 245NLRB 1053 (1979); Self Cycle & Marine Distributor Co.Inc., 237 NLRB 75 (1978). Specifically, this is true ofsuits under the 1964 Civil Rights Act. King Soopers, Inc.,222 NLRB 1011 (1976). To hold that the giving ortaking of depositions in such a suit is not activity protect-ed by the Act would stultify the exercise of the right tofile and prosecute such suits. However, I really need notdecide whether all participation in all such discoveryproceedings is protected. Respondent included in its enu-meration of absences one which is compelled (April 12),and it is beyond question that a statutory right to file andprosecute such suits would be destroyed if an employercould compel an absence and then penalize an employeefor complying. Since the April 12 absence is an efficientcause of the June 27 notice, its issuance violated Section8(a)(l) of the Act and I so find and conclude.However, I decline to find that the issuance of theJune 27 notice independently violated Section 8(a)(3) ofthe Act. While, as found, Respondent's agents expresseddispleasure at Knutson's becoming a steward, it is purelyconjectural that her becoming a steward or her action assuch, played any part in Respondent's decision to issuethe notice.C. The July 11 Warning Notice and Suspension andSubsequent DischargeI. FactsKnutson testified that on July 11 she received anotherverbal complaint, or grievance, from employee JeannieIf either of these depositions took less than a full day, there was noevidence thereof.Moss. According to Knutson, Moss questioned whetherthe employer had the right to make a temporary transfer.According to Knutson:..I explained to Jeannie that under the contractrules, the Company had a right to place an employ-ee for 16 hours. She kindly disputed that, so I toldher I would look it up and she could read it fromthe contract book.Then, Mr. Baka and Mr. Moskin came alongsideof me, by my machine, when I was looking up thepart about transferring for 16 hours. They left andthe next thing I knew Mr. Baka brought me a cita-tion saying, "Reading personal material."Knutson testified that she read the citation and saidnothing. She was absent the next day, ill at home, whenGarman called and said she had been suspended forthreatening Frank Baka.Baka testified that he gave the "oral," or first step,notice to Knutson because he saw her sitting at her ma-chine reading the current collective-bargaining agree-ment rather than working. The notice states as a reasontherefore: "loafing ... reading personal Mat'l. at ma-chine on productive time." Baka testified that when hegave the notice to Knutson, Knutson replied:A. "You can't do this to me," something likethat. She became very loud and boisterous.Q. What did she say in a loud boisterous remark?A. She had gotton up from her chair and wewalked over to the side of the aisle which is closeto where she works. She works on one side and wewalked to the other side, and she looked up at meand she said, "One of these days big boy8you'renot going to make it home." I said, "What?" Andshe walked back to her work station, and I says,"Vivian, this is a personal threat to me. What didyou say?" She said, "Your word against mine," andI went back-and then just then the quitting bellhad rung, or the 3:20 whistle had blown and I wastrying to have her repeat what she had told me. Assoon as the bell rang, she left.She says "Your word against mine."I turned right after the bell and went back to seeMoskin. I told him about it and informed Mr.Garman about it.Baka repeated on cross and redirect examination thatthe threat was loud. On the back of the warning noticeissued that day Baka wrote:3:04 P.M.At issuance of this citation V. Knutson said, "oneof these days, big boy, you [sic] not going to makeit home.No witness is present.(signed) F. BakaHBaka Is, ) feet, 2 inchec tall, Knutson is 5 fct, I inch all526 MAGNETICS INTERNATIONAL, INC.However, at the hearing, Baka acknowledged that therewere two employees in the immediate (5 or 6 feet) area,Vivian Furr and Teresa DeFranco. He asked DeFranco(at some unspecified time later) if she heard the threatand DeFranco said to him that she had not. Baka did notask Furr. Furr and Mechalski, who also worked in thearea at the time, testified on behalf of the General Coun-sel and denied seeing or hearing any part of the incident.Baka testified that he immediately informed Moskinand Garman and "Their reaction was that we should sus-pend her and investigate the matter." aka, as well asMoskin and Garman, testified that by the time the deci-sion to suspend Knutson was made, it was after the 3:30p.m. quitting time, and Knutson had already left theplant.Baka testified that on his way home that evening hisautomobile was run off the highway by another auto-mobile, an event he reported to three different police au-thorities in the area. He reported the incident to Moskinand Garman the first thing the next morning, andGarman and Moskin told him they would investigate thematter.On July 12 Knutson did not report to work because,as she testified, she was ill. Garman testified that hecalled Knutson at home some time during the morning ofJune 12, but he did not know what hour; Knutson testi-fied that no call was received until 2 p.m. Garman alsotestified that he told Knutson that she was suspended forthreatening Frank Baka.Garman testified that Knutson was suspended, ratherthan immediately terminated, because:It took some time to review her whole personnelfile case to get information which he thought wasparticularly needed before the decision was made,but not to make a hasty, snappy decision, just tookour time, gathered information, had conferences andfinally came to the conclusion in reviewing herwhole personnel file.Garman testified that as well as reviewing the personnelfile he, or some other unnamed representative of Respon-dent, attempted to find witnesses, but did not talk to anyemployees who would have been in hearing distance ofthe alleged threat. Specifically, Garman knew of no man-agement representative who had discussed the matterwith Furr or Mechalski whom he conceded worked 8 to10 feet from Knutson's work station. Garman furtherconceded that discussions with Knutson were not a partof Respondent's investigation.Baka, Moskin, and Garman agreed that the purpose ofthe suspension had been to investigate the propriety of adischarge. Garman testified that in deliberating the dis-charge the incident Baka had reported to have happenedon his way home played no part in Respondent's deci-sion. However, Moskin testified:Well, the final conclusion came when the fore-man reported the next day that somebody tried torun him off the road. We thought, we're not dealingwith somebody who is making idle threats anymore,somebody is really taking steps against the foreman.Therefore, Moskin and Garman squarely conflicted onwhether the incident Baka had on the way home hadanything to do with the discharge of Knutson, Moskinbeing very clear that it was the precipitating cause andGarman denying that it had anything to do with the dis-charge. A logical inconsistency in Respondent's accountis that no one attempted to call Knutson at home eitheron the night of the alleged threat to Baka or at the startof the shifts the next morning when she failed to appear.Logically, had a supervisor been threatened as Bakaclaimed to have been she would have been notified ofdiscipline immediately, not some time in the morning ofthe following day which Garman could not specify. An-other detracting factor from Respondent's account is thefact that although Baka testified that the threat was madeby Knutson's loud voice, and there were other employ-ees working nearby, none (except possibly DeFranco)was contacted at any time during Respondent's "investi-gation." Furthermore, Baka's memorandum of the al-leged threat reflects that it was made at 3:04 p.m., or 26minutes before quitting time. Baka, according to his owntestimony, immediately reported the incident to Moskinand Garman, any of the three could have, and presum-ably would have, immediately attempted to secure cor-roboration of the threat if they really believed it hadbeen made, especially if, as Baka testified, it was made ina loud voice, and especially if, as Baka related. Kiulsonhad said its "your word against mine."Finally, had there actually been a threat, or Respon-dent's agents believed there had been a threat, therewould have been no purpose served in the suspension;she would have been discharged immediately not 10 dayslater.In summary, I find that Respondent's account of athreat by Knutson to Baka to be incredible.9However, assuming that Knutson threatened Baka inany manner, the testimony of Garman makes it clear thatKnutson's activity as a job steward was at least a part ofthe reason for her discharge.Garman characterized the seven or eight grievanceswhich Knutson had filed as a job steward as "her per-sonal grievances" by which he meant "she didn't like theway the foreman ran the department. She was slowingdown production and he didn't consult with her when hechanged the schedules. It had nothing to do with otheremployees or representatives of the Union. She didn'tlike the way he ran the department." Hle further testifiedthat he considered the grievances only "personal" be-cause most of them were in response to disciplinary ac-tions which had been taken against Knutson herself.After stating that most of the grievances were consid-ered nonmeritorious by management, Garman was askedif Knutson's filing of these unmeritorious grievancescame into play in determining to discharge her, to whichT9 his is not to say that I believe Knutron's teslimon I hal when shereceived he July 11 warning notice she said nothing Knutson made anunfavorable impression She appeared to he affecting a demneanor toomeek to helieve Furthermore, I do riot believe Baka fabricated the entllreaccount to manufacture a pretext for securing the discharge ,of Kilutso ,llbelieve that Knutson aid something, but i Respondenl believed she hadmade the threall alleged, or anything like it, i ,ould not have ,xaitcd 10di1\ s hile re eles ing her personnel tile herfre dli.charging her527 ) DCISI()NS OF NA FIONAL LABOR RELATIONS BOARDGarman replied "not heavily." Garman testified thatKnutson was discharged, in part, for "disrupting workand workers in her department" by which he meant:Several occasions she tried to insist that otheremployees filled grievances out when they didn'twant to file grievances. And, with regard to someof the grievances she had filed following disciplin-ary action to one incident, one violation of shoprules, she became very loud and belligerent andprofane and broadcasting it so that everybody couldhear her. She was telling the Company off.Garman was asked by his own counsel:Q. Was that fact that she was a shop committeeperson, I take it as of January, 1978, did that factenter into the discussions or deliberations that ledup to her discharge?A. YesQ. In what sense, Mr. Garman?A. To the extent that we felt that being a depart-ment steward she should have known not to violatesome of the shop rules that she willingly violated.She should have been an example for the employ-ees.Q. During the first half of 1978, was that type ofemployee, in your opinion as the personnel managerof the Company, was Ms. Knutson's average?A. Not outstanding or brilliant. Her work wassatisfactory, but she continued violation of shoprules over and over. A continuous process, until wegot to a point where we felt that she was not goingto try to work under supervision.Q. And you had input from Mr. Baka, your fore-man, in arriving at that conclusion, did you not?A. Yes.Garman testified that all of the "continued violation(s) ofshop rules" were reflected by the warning notices in evi-dence. These violations were poor production on Janu-ary 4, 1975, and February 20 and April 20, 1978, as wellas the incident of insubordination on June 8, the eight ab-sences and the alleged threats to Baka on July II whichare discussed above.Baka described Knutson's employment history accord-ingly:Q. Separate and apart from the incidents of July8th and July 11th, tell us in your words what kindof worker Ms. Knutson was in the first six monthsof '78.A. The first six months of 1978, I'm trying torecall the date that she reported-shortly after shecame to the department she ran for committee girland seems that after this election, she was elected,her attitude and her performance were very distrub-ing to the department.Q. You noticed a change in her attitude and per-formance after the time she was elected to commit-tee person?A. Yes.Q. Would you describe that for us?A. She caused a lot of problems, unnecessaryUnion connected or worker union connected com-motions within the department.Q. What type of commotion, what would be atypical example of commotion?A. Argumentative discussions.Q. Would that have been argumentative discus-sions with you or with other employees, or what?A. Both.Q. With what frequency was this type of actiontaking place?A. Oh, I'd say almost daily.Q Would you issue a citation, an oral warning toher each and every time you observed this type ofactivity?A. No.Q. Why not?A. Some of it was very incidental. I don't knowwhether it was her motive to promote a disruptivedepartment. Things were working fine and she wasfinding so many things, in her opinion, that I wasdoing wrong.Q. Were many of Ms. Knutson's activities duringthe first six months-have an impact on the efficien-cy and productivity?A. Yes.Q. In what manner, sir?A. Well, the commotion that she had caused, hol-lering, causing a lot of-MR. SIMONEI-II: Objection, unless he can givespecific answers and lay a foundation. All these areconclusionary statements.JUD(;E EVANS: They are conclusionary. If hedoesn't lay the proper foundation, I assume he can't.Let's get on.A. She had caused a lot of disruption in the de-partment in her actions, either between the employ-ees and myself.Q. Can you recall any specific incidents wherethere was disruptive activities other than July 8thand July I 1th incidents?A. Yes. There was another occasion where an-other employee had been-one employee noticedanother employee doing a job, and Vivian Knutsontried to get the other one employee to file a griev-ance because of someone else doing that particularperson's job. What I was doing, I was training an-other person. And the employee, not the committeegirl, was not-she did not want to follow her Ms.Knutson sort of instigated, tried to tell her to filethe grievance and that she should not-Q. Approximately when did that occur, Mr.Baka?A. Sometime in March, I think it was March 9.Q. Of 1978?A. 1978, yes.Q. Any other specific incidents that you canrecall concerning Ms. Knutson and her activities inthe motor department?528 MAGNETICS INTERNATIONAL. INC.A. Yes. She oftentimes complained about whyshe was not asked to work overtime when otherpeople were. She stated that she should be giventhe opportunity to work.She hadn't been experienced at the work that wassupposed to have been done, and she again made alot of commotion because of it.Q. Did you report any of those incidents toeither Mr. Garman or your superior, Mr. Moskin?A. Yes, I did.Q. Did you normally and regularly have discus-sions with them concerning activities in your de-partment?A. Yes.Q. Did you make them aware of what was goingon with Ms. Knutson?A. Yes, I did.Since, as Baka testified, he kept Garman apprised of allthese problems with Knutson, and since, as Garman testi-fied, he consulted with Baka in the process of determin-ing whether the suspension of Knutson should be con-verted to discharge, it is obvious that at one point or an-other these observations of Baka became a part of thedecisional process pursuant to which Knutson was termi-nated.In summary, the suspension was to review Knutson'semployment history; that history included Knutson'sgrievance-handling activity; and that activity was at leasta part of Respondent's basis for discharging Knutson.Just how great this part is was impossible to determinewith precision, but it was clearly substantial because theonly nongrievance-handling activity relied upon by Re-spondent is the citation for absenteeism (which I havefound to be violative) and poor production on three oc-casions, one some 3-1/2 years before the events of thiscase.2. ConclusionsThe action which precipitated the issuance of a writ-ten warning notice on July 11 was Knutson's sitting ather work station reading the contract rather than work-ing. The General Counsel contends that this activity wasprotected. I disagree. According to her own testimony,Knutson was perusing the contract only because an em-ployee had disagreed with her interpretation on a pointregarding temporary transfers. While stewards, in ab-sence of express contractual prohibition, may be pre-sumed to be allowed a reasonable amount of time to in-vestigate grievances, any such presumption would seem-ingly apply only where there is a necessity for such ac-tivity during working time.'0Here, Knutson was not in-specting the situs of a dispute or conferring with an em-ployee who was involved in a situation which requiredher immediate attention. In short, Knutson could havewaited until some time later to satisfy the grieving em-ployee that Respondent was correct. or incorrect, in han-dling the temporary transfer complained of. According-ly, I find that Respondent did not violate Section 8(a)(1)'° See, for example, & Painting (i,. 174 NtRB 411 (1h). ('i-sumerv Power (Coirtpanv, 245 NIRB 183 ( 17U)and (3) by issuing the warning notice to Knutson on JulyII.As noted, I have discredited the testimony that onJuly 11, when Knutson received the lawfully issuedwarning notice, she threatened Baka with violence onthe way home some day, and there is no other evidenceof unprotected activity on her part. Conversely, the ex-tensively quoted testimony of Baka and Garman clearlydemonstrates that protected activity, as a steward, was asubstantial reason for her discharge.Therefore, the most that can be claimed by Respon-dent is that Knutson's attempts to enforce the contractcaused momentary disruptions of the departmental rou-tine. However, "It is obvious that concerted activitieswhich are protected by the Act often create a distur-bance in the sense that they create dissatisfaction vwiththe status quo. Such a fact without more can hardly jus-tify discharge." Salt River Valley Water Ucrs' .4sociationv. N.L.R.B., 206 F.2d 325, 329 (9th Cir. 1953).Assuming that Knutson's conduct may have been "in-subordinate" at different times, it still was taken in thecourse of a generally protected activity, grievance-han-dling. Respondent's supervisors characterized Knutson'sgrievance as "personal." While those relating directly todiscipline imposed upon Knutson may in a sense havebeen also personal, they were no less a demand that thecontract be followed, and, therefore within the activityprotected by Section 7 of the Act. " The Board has heldthat an employee may be deprived of the protection ofthe Act, even in the course of such Section 7 activity asgrievance handling, but only in "flagrant cases in whichthe misconduct is so violent or of such serious nature asto render the employee unfit for further service." 7l1Bettcher .ManuJtcturing Corporation, 76 NLRB 525(1948); Socony Mobile Oil Company, 153 NRB 1244(1965).There is no credible evidence of such conduct on thepart of Knutson.In summary, I find that (despite the general denials byBaka and Moskin) Knutson was discharged at least inpart because of her history of vigorous prosecution orenforcement of the collective bargaining agreementwhich began with her election to the position of commit-teeman in January 1978. I further find that there is noevidence that any of this conduct was so outrageous asto render Knutson unfit for further employment. Ac-cordingly, I find that by suspending Knutson on July 11and discharging her on July 22, Respondent violatedSection 8(a)( ) and (3) of the Act.Upon the basis of the foregoing findings of fact antithe entire record, I make the following:CONCI USIONS Ot LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Acti I(, accept a CorltentliOl that prosecuton .pf pctron;l gricarlc ' Ilste tard, Is uiprteclced sould riedll In the .lriloiilIisi hlclfdlll, that In ti-.salrd are Ililprtc .idl hecnl Filirng gril aiics t h lCl m.i f l Inmcndiatltl) ,11 t, IlewI , [I bc'tict529 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By issuing a disciplinary warning notice to employ-ee Vivian Knutson on June 27, 1978, because she filed orpursued a complaint under the 1964 Civil Rights Act,Respondent violated Section 8(a)(1) of the Act.4. By suspending the employment of employee VivianKnutson on June 8, 1978, for a period of 3 days; by in-definitely suspending Knutson on July 11, 1978; and bydischarging Knutson on July 22, 1978, because of her ac-tivities as union steward in administering the grievanceprovisions of the collective-bargaining agreement, Re-spondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed themin Section 7 of the Act, and thereby committed unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act. By the same conduct Respondent has discrimi-nated against employee Vivian Knutson with respect toterms and conditions of employment for her conduct inengaging in protected concerted activities, thereby dis-couraging membership in the Union, in violation of Sec-tion 8(a)(3) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Respondent has not otherwise violated the Act.REMEDYHaving found that Respondent engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to remove the effects of the unfair labor practicesand to effectuate the policies of the Act.Having found that Respondent unlawfully suspendedemployee Vivian Knutson on June 8 and July 11 and dis-charged her on July 22, 1978, I recommend that Respon-dent be ordered to reinstate her and make her whole forany loss of earnings she may have suffered as a result ofthe discrimination against her. The amount of backpayshall be computed in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).12Upon the foregoing findings of fact and the entirerecord in this proceeding, I make the following recom-mended:ORDER'3The Respondent, Magnetics International Inc., MapleHeights, Ohio, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Suspending employees, issuing them disciplinarywarning notices or discharging them because they haveengaged in protected concerted activities including the'2 See, generally. Is Plumbing & learing Co.. 1311 NLRB 716 (19)2)" In the event no exceptions are filed as provided by Sec 1(12 46 ofthe Rules and Regulations of the National L.abor Relations oard. thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, colnclusions, and Order, and all objections theretoshall be deemed waived for all purposes.filing and processing of grievances under the contractand complaints under the 1964 Civil Rights Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act, or dis-couraging membership in a union by discriminatingagainst them for engaging in protected concerted activ-ity.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Rescind and expunge from the personnel file ofVivian Knutson all disciplinary notices and other recordsrelating to her suspensions of June 8 and July 11 and dis-charge of July 22, 1978.(b) Rescind the written warning notice issued toVivian Knutson on June 27, 1978 and expunge from herpersonnel file any and all evidence of such warning.(c) Offer to Vivian Knutson immediate reinstatementto her former position or, if such position no longerexists, to substantially equivalent employment, withoutprejudice to seniority or other rights and privileges pre-viously enjoyed, and make her whole for any loss ofearnings she may have suffered as a result of her suspen-sion and discharge in the manner set forth in the remedysection of this Decision.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its place of business and office at MapleHeights, Ohio, copies of the attached notice marked"Appendix."'4Copies of said notice on forms providedby the Regional Director for Region 8, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith." In the event that this Order s enfiorced by a Judgment of theUnited States Court of Appeals. the words i the notice readinlg "Postedby Order of the National l.abor Relations lBoard" shall read "losted Pur-suant to a Judgment of the United States Curt of Appeals Enforcing anOrder of the National l.abor Relations Ioard."APPENDIXNOTICE TO EMPI OYFISPOSTEl) BY ORDER O THENATIONA. LABOR RI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunityto present their evidence, the National Labor Relations530 MAGNETICS INTERNATIONAL, INC.Board has found that we violated the law and has or-dered us to post this notice.WE WILL NOT suspend employees, issue them dis-ciplinary warning notices or discharge them becausethey have engaged in activities protected by theNational Labor Relations Act including the filingand processing of grievances under our contractwith International Association of Machinists andAreospace Workers, Local Lodge 233, AFL-CIO,and the filing and processing of complaints underthe 1964 Civil Rights Act.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act, or discourage membership in oractivities on behalf of the Union by discriminatingagainst them for engaging in protected concertedactivities.WE WILL rescind and expunge from the person-nel file of Vivian Knutson all disciplinary noticesand other records relating to her suspensions ofJune 8 and July 11 and discharge of July 22, 1978.WI wit i rescind the written warning noticeissued to Vivian Knutson and expunge from herpersonnel file any and all evidence of such warning.WE WILL offer Vivian Knutson immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or otherrights and privileges.WE Wll. make Vivian Knutson whole, with in-terest, for any loss of ay she may have suffered as aresult of our discrimination against her.MAGNETICS INTERNATIONA, INC.531